ICJ_027_Antarctica_GBR_CHL_1956-03-16_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANTARCTICA CASE
(UNITED KINGDOM +. CHILE)

ORDER OF MARCH 16th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’ANTARCTIQUE
(ROYAUME-UNI c. CHILI)

ORDONNANCE DU 16 MARS 1956
This Order should be cited as follows :

“Antarctica case (United Kingdom v. Chile),
Order of March roth, 1956 : I.C. J. Reports 1956, p. 15.”

La présente ordonnance doit être citée comme suit :

« Affaire de l'Antarctique (Royaume-Uni c. Chili),
Ordonnance du 16 mars 1956: C.I. J. Recueil 1956, p. 15.»

 

Sales number 1 47
N° de vente: :

 

 
15

COUR INTERNATIONALE DE JUSTICE

1956
Le 16 mars

AN NÉE 1956 Rôle général

n° 27

16 mars 1956

AFFAIRE DE L’ANTARCTIQUE
(ROYAUME-UNI c. CHILI)

ORDONNANCE DU 16 MARS 1956

ORDONNANCE

Présents : M. HACKWORTH, Président ; M. Bapawt, Vice-Président ;
MM. BASDEVANT, WINIARSKI, KLAESTAD, READ, Hsu
Mo, ARMAND-UGoN, KOJjEVNIKOV, Sir Muhammad
ZAFRULLA KHAN, Sir Hersch LAUTERPACHT, MM.
MORENO QUINTANA, CORDOVA, Juges; M. LOPEZ
OLIVAN, Greffier.

La Cour internationale de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu les articles 36 et 48 du Statut de la Cour,

Rend l'ordonnance suivante :

Considérant que, le 4 mai 1955, a été déposée au Greffe une
requête du Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord introduisant devant la Cour contre la République
du Chili une instance relative à un différend concernant la souve-
raineté sur certaines Îles et terres de l’Antarctique situées entre
53° et 80° de longitude ouest et au sud de 58° de latitude sud ;
ANTARCTIQUE (ROYAUME-UNI/CHILI) (ORD. DU I6 II 56) 16

Considérant que, le 6 mai 1955, la requête a été dûment commu-
niquée par le Greffe au ministre des Affaires étrangères de la Répu-
blique du Chili; ; a

Considérant que la requête a en outre été dûment communiquée
par le Greffe aux Membres des Nations Unies par l'entremise du
Secrétaire général des Nations Unies, ainsi qu’aux autres Etats
admis a ester en justice devant la Cour ; |

Considérant que la requête énonce ce qui suit :

« 40. .... le Gouvernement du Royaume-Uni déclare par la présente
se soumettre à la juridiction de la Cour en ce qui concerne l'affaire
soumise à cette dernière par la présente requête... Pour autant
que le sache le Gouvernement du Royaume-Uni, le Gouvernement
chilien n’a pas jusqu'ici introduit de déclaration par laquelle il
accepte la juridiction de la Cour, soit de manière générale en
vertu de l’article 36 (2) du Statut, soit spécialement en ce. qui
concerne la présente affaire. Le Gouvernement chilien, qui a fré-
quemment déclaré son adhésion au principe du règlement judiciaire
des différends internationaux, a cependant la compétence juridiqué
voulue pour se soumettre à la juridiction de la Cour dans la présente
affaire. En conséquence, lorsque la présente requête aura été
notifiée par le Greffñer à la République du Chili, conformément au
Règlement de la Cour, le Gouvernement chilien pourra, conformé-
ment à la jurisprudence établie par celle-ci, prendre les mesures
nécessaires à cet effet et faire par là que la compétence de la Cour
dans la présente affaire soit établie à l'égard des Parties.

41. Le Gouvernement du Royaume-Uni fonde la compétence de

la Cour sur les considérations qui précèdent et sur l'article 36 (1)
du Statut de la Cour ;.... »

Considérant que, par lettre du 15 juillet 1955 adressée au Greffier
et à lui remise le 2 août 1955, le ministre du Chili aux Pays-Bas, sur
instructions de son Gouvernement, a rappelé qu’à plusieurs reprises
dans le passé, son Gouvernement avait « indiqué .... au Gouverne-
ment du Royaume-Uni que le recours devant la Cour internationale
de Justice n'est pas applicable à l’affaire de l'Antarctique chilien »
et, après avoir reproduit le contenu d’une note du 4 mai 1955 du
ministère des Affaires étrangères de la République du Chili à
l'ambassade britannique à Santiago, comportant refus de recourir
à la Cour pour le règlement du différend, a conclu comme suit :

« Mon Gouvernement se bornera donc à déclarer à cette occasion
que la requête du Gouvernement du Royaume-Uni n'est pas fondée
et qu'il n'appartient pas à la Cour internationale de Justice d'exercer
sa compétence en cette affaire. »

Considérant que copie de cette lettre a été communiquée à l'agent

du Gouvernement du Royaume-Uni le 3 août 1955 :
Considérant que, dans une lettre du 31 août 1955 adressée au
Greffier, l'agent du Gouvernement du Rovaume-Uni a déclaré que
5
ANTARCTIQUE (ROYAUME-UNI/CHILI) (ORD. DU 16 Ii 56) 17

ce Gouvernement considérait la lettre du 15 juillet 1955 du ministre
du Chili aux Pays-Bas comme équivalant à un rejet de la compé-
tence de la Cour internationale de Justice aux fins de la présente
affaire ;

Considérant que, dans ces conditions, la Cour doit constater
qu’elle ne se trouve en présence d’aucune acceptation par le Gouver-
nement du Chili de la juridiction de la Cour pour connaitre du. dif-
férend faisant l’objet de la requéte dont elle a été saisie par le
Gouvernement du Royaume-Uni, et qu’en conséquence, elle ne peut
donner suite 4 cette requéte ;

La Cour

ordonne que l’affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Have, le seize mars mil neuf cent cinquante-
six, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au Gou-
vernement du Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord et au Gouvernement de la République du Chili.

Le Président,

(Signé) GREEN H. HACKWORTH.

Le Greffier,

(Signé) J. Lopez OLIVAN.
